Citation Nr: 0314007	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim for 
service connection for degenerative joint disease of the left 
elbow, and assigned a 10 percent disability rating thereto.  
The veteran filed a timely appeal to this determination, 
claiming entitlement to an initial disability rating in 
excess of 10 percent for this disorder.

The Board recently undertook additional development on this 
issue pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
On March 21, 2003, the Board sent the veteran a letter 
informing him that additional medical evidence had been 
obtained pursuant to this development, including the report 
of a VA medical examination of his left elbow, as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903)).  The Board informed 
the veteran that he could either submit additional evidence 
or argument in response to this new evidence, or inform VA to 
proceed with the appeal.  He was afforded a period of 60 days 
from the date of the letter to respond, and was apprised that 
if VA did not hear from him by the end of the 60-day period, 
the Board would proceed to decide his appeal.  In response, 
the veteran sent a letter, received by VA in April 2003, in 
which he indicated "I have no further evidence or argument 
to present."  In addition, in a written brief presentation 
received by VA in May 2003, the veteran's service 
representative stated that "The American Legion on behalf of 
the veteran, prospectively waives AOJ review of the evidence 
obtained under the Board's development order."  Therefore, 
the Board finds that appellate adjudication of the veteran's 
appeal may proceed at this time. 



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's degenerative joint disease of the left 
elbow causes a limitation of left arm flexion to 90 degrees.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability evaluation 
for degenerative joint disease of the left elbow have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5010, 5206 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased initial disability rating claim, 
as well as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in May 
2001, in the statement of the case (SOC) issued in November 
2001, in the supplemental statement of the case (SSOC) issued 
in February 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in November 2001, veteran was provided him with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA 
examination reports, including a February 2003 examination 
report conducted in response to Board development, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in January 2002, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the issue 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

The veteran's degenerative joint disease of the left elbow 
has been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
pursuant to which the severity of traumatic arthritis is 
evaluated.  DC 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003.  DC 5003, in 
turn, states that the severity of degenerative arthritis, 
established by    x-ray findings, is to be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

The limitation of flexion of the forearm is evaluate under DC 
5206.  As the evidence indicates that the veteran is right-
handed, the rating percentages for the minor limb are for 
application.  Under this code, a noncompensable rating is 
warranted if flexion of the minor (since the veteran is 
right-hand dominant, his left elbow is considered the minor 
elbow) forearm is limited to 110 degrees.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating is warranted for flexion limited from 90 to 
70 degrees.  A 30 percent is warranted for flexion limited to 
55 degrees, and a 40 percent rating is warranted for flexion 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

The only recent medical evidence which contains a finding of 
the limitation of left elbow flexion is the February 2003 VA 
examination report, at which time the examiner stated that 
the veteran could flex the left elbow to 90 degrees.  This 
degree of limitation of flexion corresponds to a 20 percent 
rating under DC 5206.  On an earlier VA examination in 
February 2001, the examiner noted that dorsiflexion and 
plantar flexion of the left elbow was within normal limits 
albeit painful, bilaterally.  

The Board also observes that the veteran is separately 
service-connected for several other disabilities of the left 
arm, including residuals of shell fragment wounds to the left 
forearm with involvement of Muscle Group VII, currently 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 5207 (Injury to Muscle Group VII affecting 
flexion of the wrist and fingers), residuals of a fracture of 
the left radius and ulna, currently evaluated as 20 percent 
disabling under the provisions of Diagnostic Code 5213 
(impairment of supination and pronation), and an ulnar nerve 
injury of the left arm with involvement of the left hand, 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 8516 (paralysis of the ulnar 
nerve).  In this regard, the Board observes that much of the 
complaints and findings of disability of the veteran's left 
upper extremity at the time of the February 2003 VA 
examination were related to one or more of these separately 
service-connected disorders, such as left hand pain, numbness 
and decreased grip strength, an inability to pronate and 
supinate the left arm due to synostosis, and left arm muscle 
and nerve damage.  Since the veteran is separately 
compensated for these problems, the Board cannot take them 
into consideration when adjudicating only the severity of his 
degenerative joint disease of the left elbow.

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the veteran 
complained of essentially constant pain throughout the entire 
left upper extremity at the time of examination, there is no 
evidence that this constant pain was increased by movement of 
the elbow joint, and the examiner did not note any weakness, 
fatigability or incoordination due to the degenerative joint 
disease.  The examiner noted that the veteran did a good job 
at fighting through this pain, and did not require the use of 
any narcotic pain medications to treat it.  At the time of 
his hearing before an RO hearing officer in January 2002, the 
veteran described his pain as a dull, moderate pain over the 
entire left arm from his elbow to his hand, occasionally 
becoming sharp in the center forearm and wrist with swelling 
in the fingers, wrist and forearm.  The Board notes that 
these complaints primarily concerned the area of the arm 
below the elbow.  As noted above, while the veteran did 
exhibit some weakness in the hand and decreased grip strength 
on examination, this disability is separately service 
connected and rated.  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.

In reaching the foregoing decision to grant an increased 
initial disability rating for the disability at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2002).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that this disability has resulted in frequent 
periods of hospitalization.  Moreover, while this disability 
may have an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

An increased initial disability rating to 20 percent for the 
veteran's degenerative joint disease of the left elbow is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

